This cause coming on to be heard upon appellee's motion to dismiss this appeal as being frivolous, and also upon rehearing of motion to vacate supersedeas, which motion to vacate was denied by an order of this Court entered August 1, 1933, and the record having been again inspected and argument of counsel duly considered;
It appears to the Court that there are several debatable questions involved in this appeal and that the appeal is not frivolous. It also appears that under the rules governing such matters the Justice of this Court who made the order of supersedeas sought to be vacated was justified in so doing.
It is therefore ordered and adjudged that the motion to dismiss the appeal be and the same is hereby denied and that the order heretofore made denying the motion to vacate the order for supersedeas be reaffirmed and allowed to stand as entered. *Page 112 
DAVIS, C. J., WHITFIELD, ELLIS, TERRELL and BROWN, J. J., concur.
BUFORD, J., dissents.